Name: Commission Regulation (EC) No 529/95 of 9 March 1995 deferring for imports from certain third countries the date of application of Article 11 (1) of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  marketing;  foodstuff;  cultivation of agricultural land;  agricultural activity
 Date Published: nan

 Avis juridique important|31995R0529Commission Regulation (EC) No 529/95 of 9 March 1995 deferring for imports from certain third countries the date of application of Article 11 (1) of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs Official Journal L 054 , 10/03/1995 P. 0010 - 0011COMMISSION REGULATION (EC) No 529/95 of 9 March 1995 deferring for imports from certain third countries the date of application of Article 11 (1) of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), as last amended by Commission Regulation (EC) No 2381/94 (2), and in particular Article 16 (3), second subparagraph thereof,Whereas Commission Regulation (EEC) No 3713/92 (3), as last amended by Regulation (EC) No 2580/94 (4), deferred for a period of 26 months, for imports from certain third countries, the deadline for the application of Article 11 (1) of Regulation (EEC) No 2092/91;Whereas following the accession of Austria and Sweden to the European Union, the present rules in this respect have ceased to apply for these two countries;Whereas certain third countries submitted to the Commission requests to be included in the list of third countries provided for in Article 11 (1) of Regulation (EEC) No 2092/91, together with certain information required under Article 2 (2) of Commission Regulation (EEC) No 93/92 (5), before the date laid down in Article 16 (3), second subparagraph of Regulation (EEC) No 2092/91;Whereas initial examination of that information has shown that in certain of the countries concerned the production and inspection rules applied appear largely to satisfy the requirement of equivalence laid down in Article 11 (2) of Regulation (EEC) No 2092/91; whereas, however, the information must be examined in greater depth and examination completed; whereas, consequently, the stage of the examination currently reached does not permit a decision to be taken concerning the inclusion of those third countries in the list provided for in Article 11 (1) of Regulation (EEC) No 2092/91;Whereas the deadline for completing the examination must therefore be deferred;Whereas to harmonize import procedures and ensure better transparency of information describing the imported products, the certification accompanying these products should be entered on a standard form;Whereas certain aspects concerning the arrangements for the import of goods originating in third countries are currently being examined by the Council on the basis of a Commission proposal of 12 November 1993;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1 The deadline for the application of Article 11 (1) of Regulation (EEC) No 2092/91 shall be deferred by a period of 12 months from the date of application of this Regulation for imported products, accompanied by the certificate referred to in Article 2, originating in the following third countries:- Argentina, for products certified by the 'Instituto Argentino para la CertificaciÃ ³n y PromociÃ ³n de Productos Agropecuarios Organicos SRL` (Argencert) as being produced in that country using organic production methods,- Australia, for products certified by the 'Australian Quarantine and Inspection Service` (Aquis) as being produced in that country using organic production methods,- Hungary, for unprocessed products certified by the 'Biokultura Association` as being produced in that country using organic production methods,- Israel, for products certified by the Ministry of Agriculture, Department of Plant Protection and Inspection (DPPI), or the Ministry of Industry and Trade, Food and Vegetable Products, Export Foodstuffs Inspection Service, as being produced in that country using organic production methods,- Switzerland, for products produced in that country according to the organic production methods established, checked and certified by the 'Vereinigung Schweizerischer Biologischer Landbauorganisationen` (VSBLO), or according to the standards of organic production and under the control procedures provided for in Regulation (EEC) No 2092/91, checked and certified by the 'Institut fÃ ¼r MarktÃ ¶kologie` (IMO).Article 2 For the certification referred to in Article 1, the model inspection certificate for the import of organic products into the Community set out in the Annex to Commission Regulation (EEC) No 3457/92 (6) shall be used for products sent to the European Community after 1 May 1995. In box 2, a reference shall be entered to 'Article 16 (3)`.Article 3 Regulation (EEC) No 3713/92 is hereby repealed.Article 4 This Regulation shall enter into force on 1 March 1995.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 March 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 198, 22. 7. 1991, p. 1.(2) OJ No L 255, 1. 10. 1994, p. 84.(3) OJ No L 378, 23. 12. 1992, p. 21.(4) OJ No L 273, 25. 10. 1994, p. 7.(5) OJ No L 11, 17. 1. 1992, p. 14.(6) OJ No L 350, 1. 12. 1992, p. 56.